


Exhibit 10.6

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

SHARE PURCHASE AGREEMENT

 

SHARE PURCHASE AGREEMENT (this “Agreement”) made as of this 29th day of July,
2009, by and among PennyMac Mortgage Investment Trust, a Maryland real estate
investment trust (the “Trust”), Stanford L. Kurland, David A. Spector, BlackRock
Holdco 2, Inc., a Delaware corporation (“BlackRock”), Highfields Capital
Investments LLC, a Delaware limited liability company (“Highfields”), and
Private National Mortgage Acceptance Company, LLC, a Delaware limited liability
company (“PNMAC”).  For purposes of this Agreement, each of Stanford L. Kurland,
David A. Spector, BlackRock, Highfields and PNMAC shall be referred to
individually as a “Purchaser” and collectively as the “Purchasers.”

 

WHEREAS, the Trust has filed a registration statement on Form S-11 (No.
333-159460) (as heretofore amended, the “Registration Statement”) under the
Securities Act of 1933, as amended (the “Securities Act”), with the Securities
and Exchange Commission in connection with a proposed initial public offering
(the “IPO”) of common shares of beneficial interest of the Trust, par value
$0.01 per share (the “Common Shares”); and

 

WHEREAS, concurrent with the consummation of the IPO, the Trust desires to issue
and sell, and each Purchaser desires to purchase, severally and not jointly,
upon the terms and conditions set forth in this Agreement, Common Shares as
provided in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 


1.             SALE AND PURCHASE OF PRIVATE PLACEMENT COMMON SHARES.  SUBJECT TO
AND CONCURRENT WITH THE CONSUMMATION OF THE IPO, THE TRUST AGREES TO ISSUE AND
SELL TO EACH PURCHASER, AND EACH PURCHASER, SEVERALLY AND NOT JOINTLY, HEREBY
AGREES TO PURCHASE FROM THE TRUST A NUMBER OF COMMON SHARES EQUAL TO THE PRODUCT
OF (X) THE NUMBER OF COMMON SHARES SOLD TO THE PUBLIC IN THE IPO, EXCLUDING ANY
COMMON SHARES THAT MAY BE SOLD PURSUANT TO THE EXERCISE BY THE UNDERWRITERS (AS
DEFINED BELOW) OF THEIR OVERALLOTMENT OPTION, MULTIPLIED BY (Y) THE PERCENTAGE
SET FORTH OPPOSITE SUCH PURCHASER’S NAME ON SCHEDULE A HERETO (AS TO EACH
PURCHASER, THE “PRIVATE PLACEMENT COMMON SHARES”) FOR AN AGGREGATE PURCHASE
PRICE EQUAL TO THE PRODUCT OF (I) $20.00 PER SHARE (WHICH EQUALS THE PRICE PER
SHARE OF COMMON SHARES SOLD IN THE IPO, WITHOUT THE PAYMENT OF ANY UNDERWRITING
DISCOUNT) MULTIPLIED BY (II) SUCH PURCHASER’S PRIVATE PLACEMENT COMMON SHARES
(SUCH PRODUCT AS TO EACH PURCHASER BEING REFERRED TO HEREIN AS THE “PURCHASE
PRICE”).  NOTWITHSTANDING THE FOREGOING, THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT IN NO EVENT SHALL THE AGGREGATE PURCHASE PRICE PAYABLE BY EACH
PURCHASER EXCEED THE AMOUNT SET FORTH OPPOSITE SUCH PURCHASER’S NAME ON SCHEDULE
A HERETO.


 


2.             CLOSING.  THE CLOSING OF THE PURCHASE AND SALE OF THE PRIVATE
PLACEMENT COMMON SHARES HEREUNDER, INCLUDING EACH PURCHASER’S PAYMENT FOR AND
DELIVERY OF ITS PRIVATE PLACEMENT COMMON SHARES, WILL TAKE PLACE AT THE OFFICES
OF THE TRUST OR THE TRUST’S LEGAL COUNSEL CONCURRENTLY WITH, AND SHALL BE
SUBJECT TO, THE COMPLETION OF THE IPO (THE “CLOSING”).  AT THE CLOSING, THE
TRUST SHALL DELIVER TO EACH PURCHASER ONE OR MORE

 

--------------------------------------------------------------------------------


 


CERTIFICATES EVIDENCING THE PRIVATE PLACEMENT COMMON SHARES, REGISTERED IN SUCH
PURCHASER’S OR ITS DESIGNEE’S NAME, UPON THE PAYMENT OF THE PURCHASE PRICE
APPLICABLE TO SUCH PURCHASER IN IMMEDIATELY AVAILABLE FUNDS BY WIRE TRANSFER TO
AN ACCOUNT DESIGNATED BY THE TRUST.


 


3.             REPRESENTATIONS AND WARRANTIES OF THE TRUST.  IN CONNECTION WITH
THE ISSUANCE AND SALE OF THE PRIVATE PLACEMENT COMMON SHARES, THE TRUST HEREBY
REPRESENTS AND WARRANTS TO EACH PURCHASER THE FOLLOWING:


 


3.1           THE TRUST (A) HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AS A
REAL ESTATE INVESTMENT TRUST IN GOOD STANDING WITH THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND AND (B) HAS THE REAL ESTATE INVESTMENT
TRUST POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT (AS DEFINED BELOW) AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY AND IN THE REGISTRATION STATEMENT AND TO OWN OR LEASE AND
OPERATE ITS ASSETS AND CARRY ON ITS BUSINESS AS DESCRIBED IN THE REGISTRATION
STATEMENT.  THE AUTHORIZED CAPITALIZATION OF THE TRUST IS AS IS SET FORTH IN THE
REGISTRATION STATEMENT.


 


3.2           ALL REAL ESTATE INVESTMENT TRUST ACTION NECESSARY TO BE TAKEN BY
THE TRUST TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE REGISTRATION RIGHTS AGREEMENT AND TO CONSUMMATE THE IPO AND ALL OTHER
AGREEMENTS AND INSTRUMENTS DELIVERED BY THE TRUST IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAS BEEN DULY AND VALIDLY TAKEN. 
THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE TRUST.  THIS
AGREEMENT CONSTITUTES, AND THE REGISTRATION RIGHTS AGREEMENT, UPON EXECUTION AND
DELIVERY THEREOF, WILL CONSTITUTE, THE VALID, BINDING AND ENFORCEABLE
OBLIGATIONS OF THE TRUST, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL PRINCIPLES OF EQUITY.  NEITHER THE ISSUANCE AND SALE BY THE TRUST
OF THE PRIVATE PLACEMENT COMMON SHARES NOR THE CONSUMMATION OF THE IPO CONFLICTS
WITH THE DECLARATION OF TRUST OR BYLAWS OF THE TRUST OR ANY MATERIAL CONTRACT BY
WHICH THE TRUST OR ANY OF ITS SUBSIDIARIES’ RESPECTIVE PROPERTY IS BOUND, OR ANY
FEDERAL OR STATE LAWS OR REGULATIONS OR DECREE, RULING OR JUDGMENT OF ANY UNITED
STATES OR STATE COURT APPLICABLE TO THE TRUST OR ITS PROPERTY.


 


3.3           THE PRIVATE PLACEMENT COMMON SHARES HAVE BEEN DULY AND VALIDLY
AUTHORIZED AND UPON ISSUANCE IN ACCORDANCE WITH, AND PAYMENT PURSUANT TO, THE
TERMS HEREOF, (A) THE PRIVATE PLACEMENT COMMON SHARES WILL BE FULLY PAID AND NON
ASSESSABLE AND (B) EACH PURCHASER WILL HAVE GOOD TITLE TO ITS PRIVATE PLACEMENT
COMMON SHARES, FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES OF ANY KIND,
OTHER THAN TRANSFER RESTRICTIONS HEREUNDER AND UNDER OTHER AGREEMENTS
CONTEMPLATED HEREBY.


 


3.4           NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR REGISTRATION,
QUALIFICATION OR FILING WITH, ANY GOVERNMENTAL ENTITY OR ANY OTHER THIRD PARTY
IS

 

2

--------------------------------------------------------------------------------


 


REQUIRED TO BE OBTAINED OR MADE BY THE TRUST FOR THE EXECUTION, DELIVERY OR
PERFORMANCE BY THE TRUST OF THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR
THE CONSUMMATION BY THE TRUST OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY OR OF THE IPO, EXCEPT SUCH AS HAVE BEEN ALREADY OBTAINED OR AS MAY BE
REQUIRED UNDER THE SECURITIES ACT OR THE RULES THEREUNDER OR STATE SECURITIES OR
BLUE SKY LAWS OR AS MAY BE REQUIRED BY THE FINANCIAL INDUSTRY REGULATORY
AUTHORITY.


 


3.5           EXCEPT FOR LIABILITIES DESCRIBED IN THE REGISTRATION STATEMENT,
THE TRUST AND ITS SUBSIDIARIES DO NOT HAVE ANY LIABILITIES OUTSIDE THE ORDINARY
COURSE OF BUSINESS WHICH WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE TRUST AND ITS SUBSIDIARIES,
CONSIDERED AS ONE ENTERPRISE.


 


3.6           THE TRUST HOLDS ALL LICENSES, FRANCHISES, PERMITS AND
AUTHORIZATIONS NECESSARY FOR THE LAWFUL CONDUCT OF ITS BUSINESS UNDER, AND HAS
COMPLIED IN ALL MATERIAL RESPECTS AND IS NOT IN DEFAULT OR VIOLATION IN ANY
RESPECT OF, ANY LAW, STATUTE, ORDER, RULE, REGULATION, POLICY OR GUIDELINE OF
ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL ENTITY APPLICABLE TO THE TRUST, OTHER
THAN SUCH NON-COMPLIANCE, DEFAULTS OR VIOLATIONS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE TRUST AND ITS SUBSIDIARIES, CONSIDERED AS ONE ENTERPRISE.


 


3.7           EXCEPT AS SET FORTH IN THE REGISTRATION STATEMENT, THE TRUST IS
NOT A PARTY TO ANY, AND THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF THE TRUST,
THREATENED, LEGAL, ADMINISTRATIVE, ARBITRAL OR OTHER PROCEEDINGS, CLAIMS,
ACTIONS OR GOVERNMENTAL INVESTIGATIONS OF ANY NATURE AGAINST THE TRUST OR ANY OF
ITS SUBSIDIARIES OR TO WHICH ANY OF THEIR ASSETS ARE SUBJECT (I) THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE TRUST AND ITS SUBSIDIARIES, CONSIDERED AS
ONE ENTERPRISE, OR (II) RELATING TO OR WHICH CHALLENGES THE VALIDITY OR
PROPRIETY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE IPO.  THE TRUST IS NOT
SUBJECT TO ANY ORDER, JUDGMENT OR DECREE OF A GOVERNMENTAL ENTITY THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE TRUST AND ITS SUBSIDIARIES, CONSIDERED AS
ONE ENTERPRISE.


 


3.8           THE REGISTRATION STATEMENT DOES NOT AND WILL NOT INCLUDE ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


 


3.9           THE TRUST IS ORGANIZED IN CONFORMITY WITH THE REQUIREMENTS FOR
QUALIFICATION AS A REAL ESTATE INVESTMENT TRUST (A “REIT”) UNDER THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND THE PRESENT AND CONTEMPLATED
METHOD OF OPERATION OF THE TRUST AND ITS SUBSIDIARIES DOES AND WILL ENABLE THE
TRUST TO MEET THE REQUIREMENTS FOR TAXATION AS A REIT UNDER THE CODE.

 

3

--------------------------------------------------------------------------------


 


3.10         THE COMMON SHARES HAVE BEEN APPROVED FOR LISTING ON THE NEW YORK
STOCK EXCHANGE, SUBJECT TO OFFICIAL NOTICE OF ISSUANCE.


 


3.11         SINCE THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE REGISTRATION
STATEMENT, THERE HAS BEEN NO EVENT, CIRCUMSTANCE, FACT, CHANGE, DEVELOPMENT,
CONDITION OR EFFECT THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
ASSETS, PROPERTIES, RESULTS OF OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE)
OF THE TRUST AND ITS SUBSIDIARIES, CONSIDERED AS ONE ENTERPRISE.


 


4.             REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.  EACH
PURCHASER, SEVERALLY AND NOT JOINTLY, HEREBY REPRESENTS AND WARRANTS TO THE
TRUST THAT:


 


4.1           SUCH PURCHASER IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED
IN RULE 501 OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT.


 


4.2           THE PRIVATE PLACEMENT COMMON SHARES ARE BEING ACQUIRED FOR SUCH
PURCHASER’S OWN ACCOUNT, ONLY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR
FOR RESALE IN CONNECTION WITH, ANY PUBLIC DISTRIBUTION OR PUBLIC OFFERING
THEREOF WITHIN THE MEANING OF THE SECURITIES ACT.


 


4.3           IF AN ENTITY, SUCH PURCHASER HAS BEEN DULY ORGANIZED OR FORMED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION OR FORMATION AND HAS ALL NECESSARY POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  IF
A NATURAL PERSON, SUCH PURCHASER IS AT LEAST 21 YEARS OLD AND IS LEGALLY
COMPETENT TO EXECUTE, DELIVER AND COMPLY WITH THE TERMS OF THIS AGREEMENT.


 


4.4           IF AN ENTITY, ALL ACTION NECESSARY TO BE TAKEN BY SUCH PURCHASER
TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL
OTHER AGREEMENTS AND INSTRUMENTS DELIVERED BY SUCH PURCHASER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY HAS BEEN DULY AND VALIDLY TAKEN.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH PURCHASER, AND
CONSTITUTES THE VALID, BINDING AND ENFORCEABLE OBLIGATION OF SUCH PURCHASER,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF
EQUITY.  THE PURCHASE BY SUCH PURCHASER OF THE PRIVATE PLACEMENT COMMON SHARES
DOES NOT CONFLICT WITH THE ORGANIZATIONAL DOCUMENTS OF SUCH PURCHASER (IF AN
ENTITY) OR WITH ANY MATERIAL CONTRACT BY WHICH SUCH PURCHASER OR ITS PROPERTY IS
BOUND, OR ANY LAWS OR REGULATIONS OR DECREE, RULING OR JUDGMENT OF ANY COURT
APPLICABLE TO SUCH PURCHASER OR ITS PROPERTY.


 


4.5           SUCH PURCHASER UNDERSTANDS AND ACKNOWLEDGES THAT (I) THE OFFERING
OF THE PRIVATE PLACEMENT COMMON SHARES PURSUANT TO THIS AGREEMENT WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT ON THE GROUNDS THAT THE OFFERING AND SALE OF
THE PRIVATE PLACEMENT COMMON SHARES IS EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT PURSUANT TO SECTION 4(2) THEREOF AND EXEMPT FROM REGISTRATION

 

4

--------------------------------------------------------------------------------


 


PURSUANT TO APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, AND THAT THE TRUST’S
RELIANCE UPON SUCH EXEMPTIONS IS PREDICATED UPON SUCH PURCHASER’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT.  SUCH PURCHASER
UNDERSTANDS AND ACKNOWLEDGES THAT THE PRIVATE PLACEMENT COMMON SHARES WILL BE
CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE SECURITIES ACT AND SUCH LAWS
AND MAY NOT BE SOLD UNLESS THE PRIVATE PLACEMENT COMMON SHARES ARE SUBSEQUENTLY
REGISTERED UNDER THE SECURITIES ACT AND QUALIFIED UNDER STATE LAW OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION AND SUCH QUALIFICATION IS AVAILABLE.


 


4.6           SUCH PURCHASER (I) IS SUFFICIENTLY EXPERIENCED IN FINANCIAL AND
BUSINESS MATTERS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS INVOLVED IN
PURCHASING THE PRIVATE PLACEMENT COMMON SHARES AND TO MAKE AN INFORMED DECISION
RELATING THERETO, (II) HAS THE ABILITY TO BEAR THE ECONOMIC RISK OF SUCH
PURCHASER’S PROSPECTIVE INVESTMENT IN THE PRIVATE PLACEMENT COMMON SHARES AND
(III) HAS NOT BEEN OFFERED THE PRIVATE PLACEMENT COMMON SHARES BY ANY FORM OF
ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION PUBLISHED IN ANY
NEWSPAPER, MAGAZINE, OR SIMILAR MEDIUM; OR BROADCAST OVER TELEVISION OR RADIO;
OR ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY SUCH MEDIUM. 
SUCH PURCHASER (I) HAS BEEN FURNISHED WITH THE MATERIALS RELATING TO THE
BUSINESS, OPERATIONS, FINANCIAL CONDITION, ASSETS AND LIABILITIES OF THE TRUST
AND OTHER MATTERS RELEVANT TO SUCH PURCHASER’S INVESTMENT IN THE PRIVATE
PLACEMENT COMMON SHARES, WHICH HAVE BEEN REQUESTED BY SUCH PURCHASER AND (II)
SUCH PURCHASER HAS HAD ADEQUATE OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE
ANSWERS FROM, THE OFFICERS, EMPLOYEES, AGENTS, ACCOUNTANTS AND REPRESENTATIVES
OF THE TRUST CONCERNING THE BUSINESS, OPERATIONS, FINANCIAL CONDITION, ASSETS
AND LIABILITIES OF THE TRUST AND ALL OTHER MATTERS RELEVANT TO ITS INVESTMENT IN
THE PRIVATE PLACEMENT COMMON SHARES.


 


4.7           SUCH PURCHASER HAS A SUBSTANTIVE, PRE-EXISTING RELATIONSHIP WITH
THE TRUST AND WAS DIRECTLY CONTACTED BY THE TRUST OR ITS AGENTS OUTSIDE THE IPO
EFFORT.  SUCH PURCHASER (I) WAS NOT IDENTIFIED OR CONTACTED THROUGH THE
MARKETING OF THE IPO AND (II) DID NOT INDEPENDENTLY CONTACT THE TRUST AS A
RESULT OF THE GENERAL SOLICITATION BY MEANS OF THE REGISTRATION STATEMENT.


 


4.8           SUCH PURCHASER HAS NOT INCURRED ANY LIABILITY FOR ANY FINDER’S
FEES OR SIMILAR PAYMENTS IN CONNECTION WITH THE TRANSACTIONS HEREIN
CONTEMPLATED.


 


4.9           SUCH PURCHASER WILL HAVE AVAILABLE AT THE CLOSING SUFFICIENT FUNDS
TO ACQUIRE THE PRIVATE PLACEMENT COMMON SHARES TO BE PURCHASED BY SUCH PURCHASER
PURSUANT TO THIS AGREEMENT.


 


5.             LOCK-UP AGREEMENTS.  EACH PURCHASER SHALL ENTER INTO A SEPARATE
LOCK-UP AGREEMENT WITH THE UNDERWRITERS (THE “UNDERWRITERS”) OF THE COMMON
SHARES BEING OFFERED IN THE IPO, SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO,
AT OR PRIOR TO THE DATE ON WHICH THE UNDERWRITING AGREEMENT TO BE ENTERED INTO
BY THE TRUST, PENNYMAC OPERATING PARTNERSHIP, L.P., PNMAC CAPITAL MANAGEMENT,
LLC AND THE UNDERWRITERS FOR THE OFFER OF SUCH COMMON SHARES IN THE IPO IS
EXECUTED.

 

5

--------------------------------------------------------------------------------


 


6.             PUBLIC ANNOUNCEMENTS.  EXCEPT AS MAY BE REQUIRED BY APPLICABLE
LAW, NO PARTY HERETO SHALL MAKE ANY PUBLIC ANNOUNCEMENTS OR OTHERWISE
COMMUNICATE WITH ANY NEWS MEDIA WITH RESPECT TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, WITHOUT PRIOR CONSULTATION WITH THE OTHER
PARTIES AS TO THE TIMING AND CONTENTS OF ANY SUCH ANNOUNCEMENT OR
COMMUNICATIONS; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL PREVENT
ANY PARTY FROM PROMPTLY MAKING ALL FILINGS WITH ANY GOVERNMENTAL ENTITY OR
DISCLOSURES WITH THE STOCK EXCHANGE, IF ANY, ON WHICH SUCH PARTY’S CAPITAL STOCK
IS LISTED, AS MAY, IN ITS JUDGMENT, BE REQUIRED IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  IF ANY PARTY DECIDES THAT IT MUST MAKE ANY SUCH REQUIRED
FILING IT WILL ADVISE THE OTHER PARTIES PRIOR TO MAKING SUCH FILING. 
NOTWITHSTANDING THE FOREGOING, THE PARTIES HERETO ACKNOWLEDGE THAT THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DISCLOSED IN THE REGISTRATION
STATEMENT AND THAT A FORM OF THIS AGREEMENT HAS BEEN OR WILL BE FILED AS AN
EXHIBIT TO THE REGISTRATION STATEMENT.


 


7.             CONDITIONS OF CLOSING OF EACH PURCHASER.  THE RESPECTIVE
OBLIGATIONS OF EACH PURCHASER TO ACQUIRE THE APPLICABLE PRIVATE PLACEMENT COMMON
SHARES FROM THE TRUST AT THE CLOSING ARE SUBJECT TO THE FULFILLMENT TO EACH SUCH
PURCHASER’S REASONABLE SATISFACTION ON OR PRIOR TO THE CLOSING OF EACH OF THE
FOLLOWING CONDITIONS:


 


7.1           EACH REPRESENTATION AND WARRANTY MADE BY THE TRUST IN SECTION 3
ABOVE SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF THIS AGREEMENT AND AS
OF THE CLOSING AS THOUGH MADE AS OF THE CLOSING.


 


7.2           ALL COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED IN THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THE TRUST ON OR PRIOR TO THE
CLOSING SHALL HAVE BEEN PERFORMED OR COMPLIED WITH BY THE TRUST IN ALL RESPECTS.


 


7.3           THE TRUST SHALL HAVE DELIVERED AT OR PRIOR TO THE DATE OF THE
CLOSING TO THE PURCHASERS OR THEIR RESPECTIVE DESIGNEES AN EXECUTED COPY OF THE
REGISTRATION RIGHTS AGREEMENT AMONG THE TRUST AND EACH PURCHASER, SUBSTANTIALLY
IN THE FORM OF EXHIBIT B HERETO (THE “REGISTRATION RIGHTS AGREEMENT”).


 


7.4           SIMULTANEOUSLY WITH THE CLOSING, THE TRUST SHALL CONSUMMATE THE
IPO.  THE MATERIAL TERMS OF THE IPO SHALL NOT HAVE CHANGED IN ANY MATERIAL
RESPECT FROM THOSE DISCLOSED IN THE REGISTRATION STATEMENT, OTHER THAN CHANGES
APPROVED BY THE BOARD OF DIRECTORS OF PNMAC.


 


8.             LISTING OF THE PRIVATE PLACEMENT COMMON SHARES.  THE TRUST HEREBY
AGREES TO USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE THE PRIVATE
PLACEMENT COMMON SHARES TO BE LISTED ON THE NEW YORK STOCK EXCHANGE OR SUCH
OTHER EXCHANGE ON WHICH THE COMMON SHARES ARE THEN LISTED NO LATER THAN THE
SIX-MONTH ANNIVERSARY OF THE DATE OF THE CLOSING.


 


9.             SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT BY OR ON BEHALF
OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO THE BENEFIT OF THE
RESPECTIVE SUCCESSORS OF THE PARTIES

 

6

--------------------------------------------------------------------------------


 


HERETO WHETHER SO EXPRESSED OR NOT.  NOTWITHSTANDING THE FOREGOING OR ANYTHING
TO THE CONTRARY HEREIN, THE PARTIES MAY NOT ASSIGN THIS AGREEMENT OR THEIR
OBLIGATIONS HEREUNDER.


 


10.           AMENDMENTS.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR
WAIVED, IN WHOLE OR IN PART, EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY EACH OF
THE PARTIES HERETO.


 


11.           DEFAULT BY ONE OR MORE PURCHASERS.  IF A PURCHASER SHALL FAIL AT
THE CLOSING TO PURCHASE THE PRIVATE PLACEMENT COMMON SHARES THAT SUCH PURCHASER
IS OBLIGATED TO PURCHASE HEREUNDER, THEN THIS AGREEMENT SHALL BE TERMINATED AS
IT RELATES TO SUCH PURCHASER, PROVIDED THAT, AS BETWEEN SUCH PURCHASER AND THE
TRUST, SECTIONS 4 AND 12 SHALL SURVIVE SUCH TERMINATION AND REMAIN IN FULL FORCE
AND EFFECT.  NO ACTION TAKEN PURSUANT TO THIS SECTION 10 SHALL RELIEVE SUCH
DEFAULTING PURCHASER FROM LIABILITY IN RESPECT OF SUCH DEFAULT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL THE TERMINATION OF
THIS AGREEMENT AS IT RELATES TO A PURCHASER HEREUNDER AFFECT THE COMPLETION OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER AS IT RELATES TO ANY OTHER PURCHASER. 
FURTHER, NO PURCHASER, OTHER THAN THE DEFAULTING PURCHASER, SHALL HAVE ANY
LIABILITY UNDER THIS AGREEMENT WITH RESPECT TO ANY TERMINATION OF THIS AGREEMENT
PURSUANT TO THIS SECTION 10.


 


12.           COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT OR ANY COUNTERPART MAY BE EXECUTED VIA FACSIMILE
TRANSMISSION, AND ANY SUCH EXECUTED FACSIMILE COPY SHALL BE TREATED AS AN
ORIGINAL.


 


13.           GOVERNING LAW.  THIS AGREEMENT SHALL FOR ALL PURPOSES BE DEEMED TO
BE MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.  THE PARTIES HEREBY AGREE THAT ANY ACTION, PROCEEDING OR CLAIM AGAINST
IT ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE BROUGHT AND
ENFORCED IN THE COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND IRREVOCABLY SUBMIT TO SUCH
JURISDICTION, WHICH JURISDICTION SHALL BE EXCLUSIVE.  THE PARTIES HEREBY WAIVE
ANY OBJECTION TO SUCH EXCLUSIVE JURISDICTION AND AGREE NOT TO PLEAD OR CLAIM
THAT SUCH COURTS REPRESENT AN INCONVENIENT FORUM.


 


14.           THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON; PROVIDED THAT THE UNDERWRITERS SHALL BE THIRD PARTY
BENEFICIARIES OF THIS AGREEMENT.


 


15.           LEGENDS.  EACH CERTIFICATE, IF ANY, REPRESENTING THE PRIVATE
PLACEMENT COMMON SHARES SHALL BE ENDORSED WITH THE FOLLOWING LEGENDS OR A
SUBSTANTIALLY SIMILAR LEGENDS:


 

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), and may not be offered, sold,
pledged or otherwise transferred except pursuant to an

 

7

--------------------------------------------------------------------------------


 

exemption from registration under the Act, or pursuant to an effective
registration statement under the Act.

 

The shares represented by this certificate are subject to the provisions of a
Registration Rights Agreement, dated as of August 4, 2009.

 


16.           SEVERABILITY.  IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE
FOUND BY A COURT OF LAW TO BE INVALID, ILLEGAL, OR UNENFORCEABLE, THE VALIDITY,
LEGALITY, AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


17.           SURVIVAL.  THE PROVISIONS OF SECTION 8 HEREOF SHALL SURVIVE THE
CLOSING AND REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH LISTING HAS BEEN
EFFECTED.


 


18.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER DOCUMENTS
DELIVERED PURSUANT HERETO CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING AND
AGREEMENT AMONG THE PARTIES WITH REGARD TO THE SUBJECT MATTER HEREOF AND THEREOF
AND THEY SUPERSEDE, MERGE, AND RENDER VOID EVERY OTHER PRIOR WRITTEN AND/OR ORAL
UNDERSTANDING OR AGREEMENT AMONG OR BETWEEN THE PARTIES HERETO.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

TRUST:

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Secretary

 

 

 

 

 

 

 

PURCHASERS:

 

 

 

 

 

 

 

/s/ Stanford L. Kurland

 

Stanford L. Kurland

 

 

 

 

 

 

 

/s/ David A. Spector

 

David A. Spector

 

 

 

 

 

 

 

BLACKROCK HOLDCO 2, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Wiedman

 

 

Name: Mark Wiedman

 

 

Title: Managing Director

 

 

 

 

 

 

 

HIGHFIELDS CAPITAL INVESTMENTS LLC

 

 

 

 

 

 

 

By:

/s/ Joseph Mazzella

 

 

Name: Joseph Mazzella

 

 

Title: General Counsel

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Secretary

 

--------------------------------------------------------------------------------
